           Case 1:18-cv-02921-JMF Document 672 Filed 12/03/19 Page 1 of 2



December 3, 2019

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

          RE:     Governmental Plaintiffs’ letter regarding sanctions in State of New York, et al. v.
                  U.S. Dep’t of Commerce, et al., 18-CV-2921 (JMF).

Dear Judge Furman,

       The Governmental Plaintiffs 1 submit this letter in response to the Court’s November 26
Order (Docket No. 670) directing Plaintiffs to indicate their views on Defendants’ letter of
November 25 (Docket No. 669). The belated disclosure of additional records from the files of
Census Bureau employee Christa Jones, which Defendants concede should have been included in
the Administrative Record or produced in discovery (Docket No. 669-1, at 1), supports the
discovery-related relief sought in the NYIC Plaintiffs’ motion for sanctions.

        First, Defendants’ opposition to the NYIC Plaintiffs’ motion for sanctions contended that
“[n]o evidence supports the claim that relevant communications of Christa Jones are absent from
the administrative record.” Docket No. 648, at 14. Without expressly correcting that earlier
contention, Defendants have now disclosed more than two dozen previously-undisclosed
communications from Ms. Jones, apparently located in response to congressional requests for
information. Id. Defendants themselves now recognize that further investigation is warranted
“to determine whether any other documents were similarly inadvertently omitted from
production.” Docket No. 669-1, at 2. In light of these developments, the Court should conclude
that the discovery-related relief sought in the NYIC Plaintiffs’ motion for sanctions is warranted.
See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991); Int’l Techs. Marketing Inc. v. Verint Sys.,
Ltd., 15-cv-2457, 2019 WL 1244493, at *6 (S.D.N.Y. Mar. 18, 2019) (quoting Passlogix, Inc. v.
2FA Tech., LLC, 708 F. Supp. 2d 378, 394 (S.D.N.Y. 2010)); Shah v. Eclipsys Corp., No. 08-cv-
2528, 2010 WL 2710618, at *15-16 (E.D.N.Y. July 7, 2010) (citing cases).

         Second, Defendants’ belated disclosure of records from Ms. Jones’s files indicates
broader shortcomings in Defendants’ search for or production of responsive records during this
litigation. The newly-produced records include emails between Ms. Jones and numerous other
Commerce Department or Census Bureau officials who were themselves identified as custodians
in this litigation, including Peter Davidson, Michael Walsh, James Uthmeier, Sahra Park-Su, and
Ron Jarmin. See Document Index & Privilege Log, Docket No. 669-1. Any inadvertent
oversight in producing responsive records from Ms. Jones’s files would likely have been
remedied by an accurate review and production of records from the files of these additional
custodians. That these records appear nowhere in the Administrative Record or in Defendants’



1
    Plaintiff El Paso County, Texas, does not join this letter.
         Case 1:18-cv-02921-JMF Document 672 Filed 12/03/19 Page 2 of 2



responses to discovery indicates a broader failure to locate, review, and produce responsive
records.

        The Court earlier “accept[ed] Defendants’ representations (backed by declarations from
two relevant officials at the Department of Commerce) that they have now ‘taken all proper and
reasonable steps to ensure that the administrative record and supplemental materials are
complete.’” New York v. U.S. Dep’t of Commerce, No. 19-cv-2921, 2018 WL 5260467, at *2
(S.D.N.Y. Aug. 17, 2018); see Docket Nos. 253, 254. It is now apparent that those
representations were not accurate. The discovery-related relief sought in the NYIC Plaintiffs’
motion for sanctions is warranted to ascertain the extent of Defendants’ discovery shortcomings,
and to determine whether additional relief should follow. 2

                                      Respectfully submitted,

                                      LETITIA JAMES
                                      Attorney General of the State of New York

                                      By: /s/ Matthew Colangelo
                                      Matthew Colangelo, Chief Counsel for Federal Initiatives
                                      Elena Goldstein, Deputy Chief, Civil Rights Bureau
                                      Office of the New York State Attorney General
                                      28 Liberty Street
                                      New York, NY 10005
                                      Phone: (212) 416-6057
                                      matthew.colangelo@ag.ny.gov

                                      Attorneys for the Governmental Plaintiffs




2
 One of the declarations the Court relied upon was an August 15, 2018 declaration from Michael
Cannon, Chief of the General Litigation Division in the Commerce Department’s Office of
General Counsel. Docket No. 254. That declaration represents that timely litigation holds were
sent to Commerce Department and Census Bureau custodians, and that the Department’s
document search process included a requirement that “direct advisor” and “indirect advisor”
custodians sign certifications regarding their compliance with email, desktop computer, and
physical document searches. See id. ¶¶ 2, 5-9. The Court should order Defendants to produce
and file all litigation hold notices and all signed certifications from direct and indirect advisors.
